DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant first argues Hermanson fails to disclose first and second support layers.  In support of this argument applicant offers an alternative interpretation of Hermanson in which the structure identified below as the 1st and 2nd support structures do not perform the function of support since those structures are not part of the laminate structure of the duct panel.  Applicant suggests that inner and outer walls 530 and 531 should be considered the support structures that then don’t meet the claimed limitations.  This line of argument fails to address the current rejection.  Applicant fails to provide evidence that the longitudinally extending surfaces of the end cap and the mounting flange that were indicated as part of the first and second support structures do not “support” the insulation layer. The existence of additional structure (i.e. 530 and 531) that also “supports” the insulation layer does not disqualify the indicated structure from providing “support” to the insulation layer. To the extent the claims are given their broadest reasonable interpretation, it is submitted that the insulation material being located between the first and second longitudinally extending portions of the end cap and mounting flange is effectively “supported” by those structures. The structure of Hermanson discloses the laminate structure that has an insulation layer between first and second support layers (the labeled first support structure and second support structure with the insulation material between). The mounting flange and the second support structure form a unitary construction because they are the same piece of material that has been shaped into the mounting flange portion and the second support layer.  The end cap and the first support layer are indicated as being made from the same piece of material that has been shaped to encompass an end cap including a mounting flange coupling structure opposite the first support layer.  As set forth below, the Hermanson only fails to disclose the required different materials for the end cap and mounting flange.  A credible reason for modification of the disclosed duct panel to include corrosion resistant material for the end cap and cheaper sheet metal for the mounting flange has been provided.  Applicant has failed to rebut the prima facie case of obviousness set forth in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2004/0250596 A1 to Hermanson (Hermanson).

    PNG
    media_image1.png
    402
    660
    media_image1.png
    Greyscale

With regard to claim 1, Hermanson discloses a duct panel (Hermanson, abstract, title) comprising: 
a laminate structure (as shown in annotated fig. 59 above) having an insulation layer (shown in annotated fig. 59 above) disposed between a first support layer (as labeled in annotated fig. 59 above, the first support structure forms a support layer when assembled) and a second support layer (as labeled in annotated fig. 59 above, the second support structure forms a support layer when assembled), the laminate structure having an end width (the width from the first support layer to the second support layer); and 
an end cap (as labeled in annotated fig. 59 above) attached to the end width and configured to be coupled to a mounting flange (as labeled in annotated fig. 59 above, the mounting flange coupling structure is the upper inward turning projection that provides the structure that is configured to be coupled to the mounting flange when the mounting flange is placed abutting that structure), wherein the mounting flange is configured to mount the duct panel, wherein the end cap and the mounting flange comprise different materials (not explicitly disclosed), and wherein the mounting flange and the second support layer form a unitary construction (as depicted in annotated fig. 59 above, the second support structure of the mounting flange forms the second support layer which is thus unitary with the mounting flange).  
Hermanson fails to disclose a different material for the mounting flange and the end cap.  Hermanson discloses the use of sheet metal to create the duct.  A portion of the 1st support structure that forms the end cap is positioned such that it will come into contact with the fluid being conveyed in the duct.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson an end cap that is made of a different material than the mounting flange in order to provide a corrosion resistant material (stainless steel or galvanized sheet metal) for the 1st support surface and end cap, while allowing the second support layer and mounting flange to be made of less expensive steel sheet metal.  This will allow the double wall duct to be used to convey corrosive or moisture laden gases.

With regard to claim 2, Hermanson discloses the duct panel as claimed in claim 1 as set forth above, but fails to disclose wherein the insulation layer comprises polyisocyanurate (PIR).
It is noted that PIR as disclosed by Applicant lacks criticality “It will be appreciated by a person skilled in the art that the insulation layer 104 may be made of other materials and PIR is one of the examples” – paragraph 0032 of applicant’s specification.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson with PIR insulation board as the insulation layer in the double walled ducts, since PIR insulation boards are one of a finite number of suitable options and it would have been obvious to try PIR boards since they are sold commercially by Celotex.  

With regard to claim 5, Hermanson discloses the duct panel as claimed in claim 1 as set forth above, and further discloses wherein the first support layer is configured to form an internal surface of a duct (as shown in annotated fig. 59 above, a portion of the first support layer is configured to form a portion of the internal surface of the duct), the first support layer comprising a material selected from a group consisting of galvanised steel, aluminium and stainless steel (as set forth in the rejection of claim 1 above).  

With regard to claim 6, Hermanson discloses the duct panel as claimed in claim 5 as set forth above, and further discloses wherein the second support layer is configured to form an external surface of the duct (as shown in annotated fig. 59 above, the second support layer is configured to form a portion of the external surface of the duct), the second support layer comprising a material selected from a group consisting of galvanised steel, aluminium and stainless steel (as set forth in the rejection of claim 1 above).  

With regard to claim 7, Hermanson discloses the duct panel as claimed in claim 6 as set forth above, and further discloses wherein the mounting flange extends outwardly relative to the second support layer (as shown in annotated fig. 59 above, the mounting flange extends outwardly relative to the second support layer).  

With regard to claim 8, Hermanson discloses the duct panel as claimed in claim 7 as set forth above, and further discloses wherein the mounting flange is removably attached to the second support layer (it is noted that any portion of the duct could be physically removed from the rest of the duct, making that portion “removably attached”).  

With regard to claim 10, Hermanson discloses a duct section comprising a plurality of duct panels as claimed in claim 1, the duct panels forming an enclosed cross-section (as shown in fig. 58, each duct section is configured to be attached to another duct section).  

With regard to claims 12 and 16-17, Hermanson discloses a method of manufacturing a duct panel (Hermanson, abstract, title), the method comprising the steps of: 
disposing an insulation layer (as labeled in annotated fig. 59 above) between a first support layer (as labeled in annotated fig. 59 above) and a second support layer (as labeled in annotated fig. 59 above) to form a laminate structure (as labeled in annotated fig. 59 above), the laminate structure having an end width (shown in annotated fig. 59); 
attaching an end cap (as labeled in annotated fig. 59 above) to the end width; and 
coupling a mounting flange (as labeled in annotated fig. 59 above) to the end cap, wherein the end cap and the mounting flange are made of different materials (not disclosed), and wherein the mounting flange and the second support layer form a unitary construction (as labeled in annotated fig. 59 above).  
	Hermanson fails to disclose a different material for the mounting flange and the end cap.  Hermanson discloses the use of sheet metal to create the duct.  A portion of the 1st support structure that forms the end cap is positioned such that it will come into contact with the fluid being conveyed in the duct.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson an end cap that is made of a different material than the mounting flange in order to provide a corrosion resistant material (stainless steel or galvanized sheet metal) for the 1st support surface and end cap, while allowing the second support layer and mounting flange to be made of less expensive steel sheet metal.  This will allow the double wall duct to be used to convey corrosive or moisture laden gases.

With regard to claim 13, Hermanson discloses the method as claimed in claim 12 as set forth above, but fails to disclose wherein the insulation layer is made of polyisocyanurate (PIR).  
It is noted that PIR as disclosed by Applicant lacks criticality “It will be appreciated by a person skilled in the art that the insulation layer 104 may be made of other materials and PIR is one of the examples” – paragraph 0032 of applicant’s specification.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the duct of Hermanson with PIR insulation board as the insulation layer in the double walled ducts, since PIR insulation boards are one of a finite number of suitable options and it would have been obvious to try PIR boards since they are sold commercially by Celotex.  

With regard to claim 18, Hermanson discloses a method of installing a duct (Hermanson, abstract, title), the method comprising: assembling a plurality of duct panels as claimed in claim 1 to form a duct section (see rejection of claim 10 above); and mounting the duct section to at least one adjacent duct section using the respective mounting flanges (shown in fig. 58).

Allowable Subject Matter
Claims 3-4, 9, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 3 and 14, the prior art of record fails to teach or suggest a duct panel wherein the end cap comprises a plastic material and wherein the mounting flange comprises a metal, together in combination with the other elements.  Claims 4 and 15 are dependent from these claims and are allowable for at least the same reasons.  
	With regard to claim 9, the prior art of record fails to teach or suggest wherein the end cap comprises a locking member, wherein the locking member is configured to engage with a corresponding locking member of the mounting flange, together in combination with the other claim elements.  
	With regard to claim 11, the prior art of record fails to teach or suggest wherein adjacent duct panels are attached to each other along a length-wise direction of each panel using a locking mechanism, together in combination with the other elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753